EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicants’ representative, ANNE DAVIS BARRY, on 03/15/2022.

The application has been amended as follows: 

1. (Canceled)
2. (Previously Presented) The system of claim 18, wherein the description of the content of the message is based on at least one natural language expression.
3. (Canceled) 
4. (Currently Amended) The system of claim 18, wherein the size of the relevant subpopulation changes over time based on at least one of: 
response times to 
a quality of communication between the sender and said relevant subpopulation.
5. (Previously Presented) The system of claim 18, wherein the method further comprises   transmitting one or more invitations to the relevant subpopulation in a sequential manner based on responses to previously transmitted invitations.  
6.-7.  (Canceled) 
8. (Previously Presented) The system of claim 18, wherein the sender of said message does not know at least one user of the relevant subpopulation.


10. (Currently Amended) The system of claim 18, wherein the adding a possible recipient to the relevant subpopulation is further based on an urgency level.
11. (Canceled) 	
12. (Currently Amended) The system of claim 18, wherein a first set of users included in the relevant subpopulation is determined to be knowledgeable about the content of the message in an amount greater than a threshold, and wherein a second set of users included in the relevant subpopulation is determined to be knowledgeable about the content of the message in an amount less than the threshold.
13. (Previously Presented) The system of claim 18, wherein the method further comprises:
receiving a request from a user to browse a list of topics;
receiving a selection from the user of a topic included in the list of topics; and
initiating communication between the sender of said message and said user based on determining that the selected topic is related to the content of the message in an amount greater than a threshold.
14. (Previously Presented) The system of claim 13, wherein the method further comprises initiating communication between said user and said relevant subpopulation.
15. (Previously Presented) The system of claim 18, wherein a lifetime of the communication channel is based on an amount of interaction over the communication channel.
16. (Canceled)  
17. (Previously Presented) The system of claim 18, wherein the method further comprises performing an amplification process on the recipient data, wherein output of the performing includes a probability estimate for a topic not in the recipient data.  
18. (Currently Amended) A system comprising: 
a memory having computer readable computer instructions; and 

receiving a description of content of a message, wherein the message is from a sender; 
receiving recipient data corresponding to at least two possible recipients within a population of possible recipients, the recipient data including a graph, wherein each possible recipient of the at least two possible recipient is modeled by a set of graph nodes within the graph, wherein the set of graph nodes comprising a first set of graph nodes indicating one or more topics that are of interest to [[a]] the possible recipient and a second set of graph nodes indicating one or more topics that are not of interest to the possible recipient; 
selecting a relevant subpopulation of possible recipients from the population of possible recipients, the selecting including: 
for each corresponding possible recipient of the at least two possible recipients, computing a strength of of content of the message and the corresponding possible recipient, wherein said computed strength of relationship is based on said description of content of the message, recipient data and the graph
adding a possible recipient of the at least two possible recipients to the relevant subpopulation based on the ranking of the computed strength of relationship associated with the possible recipient; 
initiating a two-way communication channel between the sender of the message and the relevant subpopulation.
19.-42. (Canceled)
 43. (Currently Amended) A computer program product, comprising:
a non-transitory computer readable storage medium having program code embodiment therewith, the program code executable by a computer to implement:  	
receiving a description of content of a message, wherein the message is from a sender;
a graph, wherein each possible recipient of the at least two possible recipient is modeled by a set of graph nodes within the graph, wherein the set of graph nodes comprising a first set of graph nodes indicating one or more topics that are of interest to [[a]] the possible recipient and a second set of graph nodes indicating one or more topics that are not of interest to the possible recipient;	
selecting a relevant subpopulation of possible recipients from the population of possible recipients, the selecting including:		
for each corresponding possible recipient of the at least two possible recipients, computing of content of the message and the corresponding possible recipient, wherein said computed strength of relationship is based on said description of content of the message, recipient data and the graph
adding a possible recipient of the at least two possible recipients to the relevant subpopulation based on the ranking of the computed strength of 
initiating a two-way communication channel between the sender of the message and the relevant subpopulation.
44.-46. (Canceled) 
47. (Previously Presented) The system of claim 18, wherein the method further comprises presenting a user in the relevant subpopulation with an advertisement that is contextually related to the description. 


49. (Currently Amended) The system of claim 18, wherein the size of the relevant subpopulation is a first number based on an [[the]] urgency level associated with the message being a first level and the size of the subpopulation is a second number larger than the first number based on the urgency level being a second level higher than the first level.    

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate that a possible recipient of at least two possible recipients is added to a relevant subpopulation of a population of possible recipients based on the ranking of computed strength of relationship associated with the possible recipient for initiating a two-way communication channel between a sender of a message and the relevant subpopulation, wherein the relevant subpopulation is selected by computing a strength of relationship, for each corresponding possible recipient, between description of content of the message and the corresponding possible recipient, wherein computed strength of relationship is based on description of content of the message, recipient data and a graph, wherein the graph is modeled, each possible recipient of the at least two possible recipient, by a set of graph nodes within the graph, wherein the set of graph nodes comprising a first set of graph nodes indicating one or more topics that are of interest to the possible recipient and a second set of graph nodes indicating one or more topics that are not of interest to the possible recipient (i.e., receiving recipient data corresponding to at least two possible recipients within a population of possible recipients, the recipient data including a graph, wherein each possible recipient of the at least two possible recipient is modeled by a set of graph nodes within the graph, wherein the set of graph nodes comprising a first set of graph nodes indicating one or more topics that are of interest to the possible recipient and a second set of graph nodes indicating one or more topics that are not of interest to the possible recipient; selecting a relevant subpopulation of possible recipients from the population of possible recipients, the selecting including: for each corresponding possible recipient of the at least two possible recipients, computing a strength of relationship between said description of content of the message and the corresponding possible recipient, wherein said ) as recited in claims 18 & 43. Thus, claims 18 & 43 are allowed. Dependent claims 2, 4-5, 8-10, 12-15, 17 & 47-49 are allowed at least by virtue of their dependencies from claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        March 16, 2022